NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MILTON ALBERTO MARTINEZ-                        No.   18-70267
AVELAR,
                                                Agency No. A091-785-928
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 19, 2020**


Before: HAWKINS, GRABER, and McKEOWN, Circuit Judges.

      Petitioner Milton Alberto Martinez-Avelar, a native and citizen of El

Salvador, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying

a motion to reopen based on changed country conditions and Petitioner’s proposed

social group. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. The BIA did not abuse its discretion in determining that Petitioner’s

proposed social group of “individuals who possess markings that identify themselves

as members of the MS-13” was not cognizable. See Go v. Holder, 744 F.3d 604,

609 (9th Cir. 2014) (stating standard of review); see also Reyes v. Lynch, 842 F.3d

1125, 1137–38 (9th Cir. 2016) (proposed social group of former gang members who

returned to El Salvador not cognizable); Arteaga v. Mukasey, 511 F.3d 940, 945 (9th

Cir. 2007) (tattooed former gang members not “particular social group”).

      2. The BIA did not abuse its discretion in concluding “the evidence that the

MS-13 has been designated as a terrorist organization is not sufficient to show

changed country conditions or circumstances material to this case.” Even with this

change in designation, Petitioner did not demonstrate that “circumstances have

changed sufficiently that a petitioner who previously did not have a legitimate claim

for asylum now has a well-founded fear of future persecution.” Ramirez-Munoz v.

Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (quoting Malty v. Ashcroft, 381 F. 3d

942, 945 (9th Cir. 2004)).

      PETITION DENIED.




                                         2